MARTIN, Judge.
Defendant’s motions to dismiss were properly denied.
Defendant further contends that in charging the jury the trial judge erred in failing to require the jury to find beyond a reasonable doubt that defendant operated a motor vehicle upon a public highway while his operator’s license was in a state of revocation. This contention has merit.
In pertinent part, G.S. 20-28(a) provides:
“Any person whose operator’s or chauffeur’s license has been suspended or revoked other than permanently, as provided in this Chapter, who shall drive any motor vehicle *758upon the highways of the State while such licensé is suspended or revoked shall be guilty of a misdemeanor. . . . ”
To constitute a violation of G.S. 20-28 (a) there must be (1) operation of a motor vehicle by a person (2) on a public highway (3) while his operator’s license is suspended or revoked. State v. Cook, 272 N.C. 728, 158 S.E. 2d 820 (1968). For purposes of Chapter 20, a highway or street is defined as “[t]he entire width between property or right-of-way lines of every way or place of whatever nature, when any part thereof is open to the use of the public as a matter of right for the purposes of vehicular traffic.” G.S. 20-4.01(13).
In order to find defendant guilty of violating G.S. 20-28 (a), the jury must be satisfied beyond a reasonable doubt that the alleged offense took place upon a public highway. Failure to so instruct the jury was prejudicial error entitling defendant to a new trial. See, State v. Harris, 10 N.C. App. 553, 180 S.E. 2d 29 (1971).
New trial.
Judges Britt and Hedrick concur.